DETAILED ACTION
	This Office action is responsive to communication received 10/19/2021 – Request for Continued Examination (RCE) and Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 19 and 20 directed to Species I (FIGS. 22A-22G), non-elected without traverse.  The election was made in the response, received 01/05/2021, with the election again confirmed during an interview with applicant’s attorney on January 04, 2021.  Accordingly, claims 19 and 20 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 12, 21, 31 and 33 was given in an interview with Michael Wagner (Reg. No. 75,924) on November 17, 2021.  See the Examiner-Initiated Interview Summary, attached to this Office action. 
The application has been amended as follows: 
The following changes have been made in the claims in part to eliminate further indefiniteness under 35 USC §112(b) in claims 12, 21, 31 and 33 and to incorporate further language into claim 33 that provides clarification for the claimed D Score, as discussed during the interview with applicant’s attorney on 11/17/2021. 
IN THE CLAIMS:
	Claim 12 – line 14, “the” (first occurrence) has been CHANGED to --a--;
	Claims 19 and 20 have been CANCELED;

	Claim 31 – line 8, after “the” (first occurrence), the term --partial-- has been INSERTED; 
	Claim 31 – line 11, after “the” (first occurrence), the term --partial-- has been INSERTED; 
Claim 31 – line 12, after “1.3”, the phrase --when the crown is deflected in response to a downward force of 20 MPa at a geometric center of the crown-- has been INSERTED;
	Claim 33 – line 2, after “the” (third occurrence), the term --partial-- has been INSERTED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to independent clam 12, the specific combination of a striking face, a sole and a crown having the claimed areal density, along with an inner layer having the claimed areal density, a middle layer contacting the inner layer and having the claimed thickness and an arrangement for the outer layer contacting the middle layer and having the claimed distance associated with the inner and the outer layer, together with an amount of deflection of the crown as a function of a mass of the crown being governed by the following equation when subjected to a downward force of 20 MPa at a geometric center of the crown: Deflection ≤ -0.3177 (Mass) + 5.615, with the crown having a D Score of at least 1.3 as part of a golf club head would not have been obvious without the benefit of applicant’s specification.  Moreover, applicant’s arguments on scanned page 2, lines 13-21 and received with the REMARKS of 10/19/2021 are deemed pertinent to this indication of allowable subject matter.
As to independent claim 21, the specific combination of a striking face, a sole and a crown having the claimed areal density, along with an inner layer having a first areal density, a middle layer contacting the inner layer and having a second, greater areal density as compared to the first areal density and an outer layer in contact with the middle layer and having a third areal density greater than the second areal density together with an amount of deflection of the crown as a function of a mass of the crown being governed by the following equation when Deflection ≤ -0.3177 (Mass) + 5.615 as part of a golf club head would not have been obvious without the benefit of applicant’s specification.  Moreover, applicant’s arguments on scanned page 3, lines 16-22 and received with the REMARKS of 10/19/2021 are deemed pertinent to this indication of allowable subject matter. 
As to independent claim 31, the specific combination of a striking face, a sole and a crown having the claimed areal density, along with a partial inner layer having the claimed thickness and a plurality of cutouts, a middle layer contacting the partial inner layer and having the claimed thickness and an outer layer contacting the middle layer and having the claimed distance associated with the partial inner layer and the outer layer, together with a D Score of at least 1.3 when the crown is deflected in response to a downward force of 20 MPa at a geometric center of the crown as part of a golf club head would not have been obvious without the benefit of applicant’s specification.  Moreover, applicant’s arguments on scanned page 10, lines 22-33 and received with the REMARKS of 10/19/2021 are deemed pertinent to this indication of allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711